on rehearing.
Rothrook, J.
— Appellees have filed a petition for rehearing in this case, which we will briefly notice.
1st. It is contended that in an action against the sheriff for failure to return an execution, such failure to return makes the sheriff grima facie liable for the debt, and the burden of proof is on the sheriff to show affirmatively that there was not sufficient property of the defendants in execution to satisfy tlie writ. It is correct that the foregoing ojnnion does not determine the question upon which party rests the burden of proof. That question was not determined because the case did not require its determination. The plaintiffs voluntarily assumed the burden of proof in the court below. They introduced about all the evidence that was introduced as to the property and its value. In considering the evidence as fixing the rights of the parties this court cannot be guided by the source from which the evidence emanates.
2nd. As to the sufficiency of the evidence upon' the value of the property we desire to add nothing to the opinion. The petition for rehearing will be overruled.